Title: To Benjamin Franklin from Cadet de Vaux, February 5, 1784
From: Cadet de Vaux, Antoine-Alexis-François
To: Franklin, Benjamin


          
            Monsieur.
            Ce 6 [i.e., 5] fevrier 1784
          
          Votre poele-cheminée est construit; c’est pour la Seconde fois, la forte Gelée que nous eumes, le mois dernier, l’ayant réduit en poussiere, malgrés le feu qu’on avait entretenu dans l’attelier pour le faire Secher.
          Je vous prie de Vouloir bien, ainsi que vous avés eu la bontè de nous le promettre, prendre un jour pour Venir chés le poelier, voir si on a bien Exécuté le plan, afin de rectifier les défauts avant qu’il soit séché.
          Mon frere, l’Inspecteur Général des ponts et chaussées, ose vous Supplier de lui faire l’honneur de diner chés lui ce jour là; et J’Espere que vous voudrés bien ne pas nous priver de la Satisfaction de vous posseder encore en famille.
          Me permettrés vous de vous proposer le lundi 9 ou le mercredi 11 de ce mois, ou tel autre Jour de la Semaine prochaine, Excepté le mardi.
          J’aurais l’honneur d’aller vous prendre, à Passy, le jour que

vous voudrés bien m’Indiquer, a 11 heures, pour Etre chés le poelier entre midi et une heure, et de là revenir diner chés mon frere.
          Je Suis avec un profond respect Monsieur, Votre très humble et tres obèissant Serviteur
          
            Cadet de VauxRue des Gravilliers
          
        